         Case: 19-1169, Document:
 Case 5:19-cv-01447-MWF   Document7-1, Filed:08/05/19
                                    4 Filed   08/02/2019
                                                       Page Page
                                                            1 of 1 1 Page
                                                                     of 1 ID #:42




                       U.S. Bankruptcy Appellate Panel
                                                                                     8/5/2019
                              of the Ninth Circuit                                         DD


                         125 South Grand Avenue, Pasadena, California 91105
                                           (626) 229-7220

                                                   USDC No.: 5:19-cv-01447-MWF
 In Re: BRIGITTE LYN LAMONTE                       BAP No.: CC-19-1169
 Bk. Ct. No.: 6:19-bk-14124-WJ                     ADV. NO.:

              NOTICE OF TRANSFER OF APPEAL TO DISTRICT COURT

A party to the appeal has timely filed an objection to the disposition of this matter by the
Bankruptcy Appellate Panel. See 28 USC Section 158. Consequently, this appeal is herewith
transferred to U.S. District Court.

Please acknowledge receipt of the case file listed above by signing and returning a copy of this
transmittal form.

Susan M Spraul, BAP Clerk

By: Patti Ippolito, Deputy Clerk
Date: August 2, 2019

                                              Please acknowledge receipt of
                                              the case file listed above.
                                                      8/5/2019
                                              Dated:_______________________

                                                      Derek Davis
                                              Signed:______________________
                                                       District Court Deputy

                                              Assigned District Court No.

                                              5:19-cv-01447-MWF
                                              _____________________________
cc: Bankruptcy Court
     All Parties
